The evidence showed that the defendant, on Thursday afternoon, (593)  was seen near the premises of James Banks, the prosecutor; that on Thursday night, Banks put his ox in a stall and securely shut him up; that late that night, the bars were removed, and the ox stolen; that on the following Friday morning, the defendant *Page 461 
was seen in possession of the ox, on his way to Norfolk; that the ox was found in the possession of the defendant in Norfolk and identified.
His Honor charged the jury, that if stolen property be found in possession of a person, shortly after the theft has been committed, and under suspicious circumstances, the person in whose possession it is found, is presumed to be the thief until the contrary be shown.
To this charge the defendant excepted. Exception overruled. There was a verdict of guilty, and from the judgment thereon, the defendant appealed.
Where a person is found in possession of goods which have recently been stolen, there is a presumption of law that he is guilty of the theft; and it is not necessary for the State to show that any other suspicious circumstances accompanied such possession.
This presumption may be rebutted by the defendant, but if he does not satisfactorily account for such possession, by showing that he received the goods honestly, a jury ought to convict him of larceny. Roscoe 18; State v.Williams, 31 N.C. 140.
The charge of his Honor in this case, was more liberal than the law allows toward the defendant; and he has no right to complain.
Per curiam.
Judgment affirmed.
Cited: S. v. McRae, 120 N.C. 609; S. v. Williams, 219 N.C. 367.
(594)